               Case 2:19-cv-01152-TSZ Document 8 Filed 11/20/20 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          CARPENTERS HEALTH AND
          SECURITY TRUST OF WESTERN
 8
          WASHINGTON, et al.,
 9                               Plaintiffs,
                                                           C19-1152 TSZ
10             v.
                                                           MINUTE ORDER
11        JULIUS-STEWART
          CONSTRUCTION SERVICES LLC, et
12        al.,
13                               Defendants.

14
        The following Minute Order is made by direction of the Court, the Honorable
15 Thomas S. Zilly, United States District Judge:
             (1)     Having reviewed Plaintiffs’ Motion to Reopen Case and for Entry of
16
     Judgment by Confession, docket no. 6, the Court DIRECTS Plaintiff to file additional
     briefing, not to exceed five (5) pages, on whether the Court now has jurisdiction over this
17
     matter in light of Plaintiffs’ Notice of Voluntary Dismissal, docket no. 5. See
     Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 381–82 (1994) (holding
18
     that the district court did not have inherent power to enforce terms of settlement
     agreement under doctrine of ancillary jurisdiction); accord In re Valdez Fisheries Dev.
19
     Ass’n, Inc., 439 F.3d 545, 549 (9th Cir. 2006) (noting that even when a case is dismissed
     under Rule 41(a)(2), which requires a court order, enforcement of the settlement
20
     agreement is for state courts in the absence of a specific retention of jurisdiction); see
     also Comm. Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1078 (9th Cir. 1999) (“[I]t is
21
     beyond debate that a dismissal under Rule 41(a)(1) is effective on filing, no court order is
     required, the parties are left as though no action had been brought, . . . and the district
22

23

     MINUTE ORDER - 1
                 Case 2:19-cv-01152-TSZ Document 8 Filed 11/20/20 Page 2 of 2




 1 court lacks jurisdiction to do anything about it.”). Plaintiffs’ supplemental brief shall be
   filed on or before Friday, December 4, 2020. Absent a timely response to this Minute
 2 Order, the motion shall be DENIED without prejudice.

 3             (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
           Dated this 20th day of November, 2020.
 5
                                                        William M. McCool
 6                                                      Clerk
 7                                                      s/Gail Glass
                                                        Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
